NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       AUG 1 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                         No. 15-30362

                   Plaintiff-Appellee,             D.C. No. 1:13-cr-00026-SPW

    v.
                                                   MEMORANDUM*
 ELISEO LOPEZ MARTINEZ, a.k.a.
 Mateo, a.k.a. Teo,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                             for the District of Montana
                      Sam E. Haddon, District Judge, Presiding

                               Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Eliseo Lopez Martinez appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, see


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
United States v. Dunn, 728 F.3d 1151, 1155 (9th Cir. 2013), and we affirm.

      Lopez Martinez contends that the district court should have reduced his

sentence under Amendment 782 in light of his positive post-sentencing conduct,

his age, and the fact that he will be deported upon his release from prison.

Contrary to Lopez Martinez’s contention, the record reflects that the district court

considered these circumstances, but concluded that a reduction was not warranted

because of the “extreme danger to the community” that Lopez Martinez poses and

because of his leadership role in the offense. The district court did not abuse its

discretion in denying Lopez Martinez’s motion. See U.S.S.G. § 1B1.10 cmt.

n.1(B); United States v. Lightfoot, 626 F.3d 1092, 1096 (9th Cir. 2010).

      AFFIRMED.




                                          2                                    15-30362